reverse the district court's order insofar as it dismissed appellant's
                complaint, and we remand this matter to the district court with
                instructions to the court that it enter an amended order staying the
                underlying proceedings. In light of this conclusion, the order compelling
                arbitration is interlocutory, and we necessarily lack jurisdiction to
                consider at this time whether that decision was correct.    Clark Cnty. v.
                Empire Elec., Inc., 96 Nev. 18, 19, 604 P.2d 352, 353 (1980). Accordingly,
                we summarily
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.


                                          , C.J.
                                                         Gibbons


                   CustA                                                             J.
                Parraguirre



                                                          Saitta




                cc: Hon. Brent T. Adams, District Judge
                     Cathy Valenta Weise, Settlement Judge
                     Whitehead & Whitehead
                     Tory M. Pankopf
                     Washoe District Court Clerk




SUPREME COURT
        OF                                           2
     NEVADA


(0) 1947A
                HARDESTY, J., concurring:
                             I concur with the majority that the district court's order
                dismissing the action should be reversed and a stay of the proceedings
                pending the outcome of the arbitration should be imposed. However, I
                would do so by published opinion discussing the competing approaches to
                the jurisdictional issue created when a district court compels arbitration
                but dismisses the action. In particular, a conflict exists between our rules
                governing appeals from final judgments and our caselaw interpreting
                appeals under NRS 38.247, and this case requires resolution of that
                conflict. Therefore, disposition by published opinion is appropriate.          See
                NRAP 36(c)(1) ("The court will decide a case by published opinion if
                it. . . [p]resents an issue of first impression. . . .").
                             Under the Uniform Arbitration Act, when a district court
                grants an order to compel arbitration, the court is required to stay the
                proceedings before it, pending the arbitration's conclusion. NRS 38.221(7).
                In light of its interlocutory nature, the Act does not permit an appeal from
                an order granting a motion to compel arbitration. NRS 38.247(1) (listing
                appealable orders). As a result, this court has held that no appeal may be
                taken from an order compelling arbitration, see Clark Cnty. v. Empire
                Elec., Inc., 96 Nev. 18, 19, 604 P.2d 352, 353 (1980), and that if a party
                seeks to obtain review of the district court's decision to compel arbitration,
                that party must either file a petition for a writ of mandamus, see State ex
                rel. Masto v. Second Judicial Dist. Court, 125 Nev. 37, 44, 199 P.3d 828,
                832 (2009), or appeal from the district court's later order confirming the
                arbitration award. See Whitemaine v. Aniskovich,            124 Nev. 302, 307 n.5,
                183 P.3d 137, 141 n.5 (2008).




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                 As happened here, however, when the district court fails to
                     stay the proceedings and instead dismisses the action altogether, the order
                     technically becomes a final judgment, thereby making the order
                     appealable. See Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417
                     (2000) ("[A] final judgment is one that disposes of all the issues presented
                     in the case, and leaves nothing for the future consideration of the court,
                     except for post-judgment issues such as attorney's fees and costs."); NRAP
                     3A(b)(1) (permitting an appeal from a final judgment). Thus, this case
                     presents the novel question of whether this court has jurisdiction to review
                     the arbitrability issue—i.e., whether the district court properly compelled
                     arbitration—in an appeal from an order that has compelled arbitration
                     and dismissed the action.
                                 There are three basic approaches that appellate courts take
                     when determining whether the arbitrability issue is properly reviewable
                     in an appeal from an order that has compelled arbitration and dismissed
                     the action. Some courts conclude that the arbitrability issue is reviewable
                     because the decision to compel arbitration is the last true decision that the
                     lower court must make with regard to the case.         See, e.g., Sawyers v.
                     Herrin-Gear Chevrolet Co., 26 So. 3d 1026, 1033-34 (Miss. 2010); Kremer v.
                     Rural Cmty. Ins. Co., 788 N.W.2d 538, 548-49 (Neb. 2010). In essence,
                     these courts reason that the act of ordering the parties to arbitration is
                     what makes the order an appealable final judgment.
                                 Other courts conclude that the arbitrability issue is properly
                     reviewable because the order compelling arbitration also dismissed the
                     action, but that the arbitrability issue would not have been reviewable if
                     the order had stayed the underlying proceedings.        See, e.g., Green Tree
                     Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 86-87 (2000); Commonwealth v.


SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    )4. ,
                Philip Morris Inc., 864 N.E.2d 505, 511 n.9 (Mass. 2007); In re Gulf
                Exploration, LLC, 289 S.W.3d 836, 839-40 (Tex. 2009). These courts
                reason that the act of dismissing the action is what makes the order
                appealable as a final judgment and that this element is lacking when the
                order stays the underlying proceedings.
                            Still other courts conclude that the arbitrability issue is never
                reviewable in an appeal from an order compelling arbitration—even when
                the appealed-from order has dismissed the action in its entirety.   See, e.g.,
                Widener v. Fort Mill Ford, 674 S.E.2d 172, 173-74 (S.C. Ct. App. 2009);
                Judith v. Graphic Commc'ns Int'l Union, 727 A.2d 890, 891-92 (D.C. 1999);
                Muao v. Grosvenor Props. Ltd., 122 Cal. Rptr. 2d 131, 138 (Ct. App. 2002).
                These courts recognize that the Uniform Arbitration Act requires a lower
                court to stay the proceedings upon ordering arbitration, and that an order
                compelling arbitration is not among the Act's list of appealable orders.
                Widener, 674 S.E.2d at 173-74; Judith, 727 A.2d at 891-92; Muao, 122 Cal.
                Rptr. 2d at 134, 138 (analyzing California's analog to the Act).
                Consequently, these courts decline to review the arbitrability issue
                because the jurisdictional basis for doing so rests solely on the lower
                court's decision to improperly dismiss the action.
                            In my view, the superior approach is the third approach, as
                that approach is more consistent with the interlocutory nature of an order
                compelling arbitration and it prevents the district court from conferring
                jurisdiction on this court over the otherwise unappealable arbitrability
                issue based solely on the improper dismissal of the underlying action.
                Thus, in this case, I concur with the majority's decision to reverse the
                district court's dismissal of appellant's action and to decline to reach the
                question of whether arbitration was properly compelled. But because the


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                jurisdictional issue in this case presents a novel question of law in
                Nevada, I would dispose of this case by published opinion.


                                                                                    J.




SUPREME COURT
        OF                                           4
     NEVADA


(0) 1947A